                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

GREGORY K. HODGE                                    §
                                                    §   Civil Action No. 4:18-CV-485
v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                    §
COMMISSIONER, SSA                                   §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 30, 2019, the report of the Magistrate Judge (Dkt. #19) was entered containing

proposed findings of fact and recommendations that the final decision of the Commissioner of the

Social Security Administration be affirmed. Having received the report of the Magistrate Judge,

having considered Plaintiff’s Objections (Dkt. #20), and Defendant’s Response (Dkt. #23), and

having conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s report

should be adopted.

                 OBJECTIONS TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3). Objections

to a report must specifically identify portions of the report and the basis for those objections. Fed.

R. Civ. P. 72(b); see also Battle v. U.S. Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987)

(explaining that if the party fails to properly object because the objections lack the requisite

specificity, then de novo review by the court is not required.). In other words, a party objecting to

a magistrate judge’s report must specifically identify those findings to which he or she objects.
Moreover, the District Court need not consider frivolous, conclusory, or general objections.

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds

by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       Plaintiff argues that the Magistrate Judge erred in finding that (1) the ALJ properly

considered the physical functional limitations of consultative examiner Dr. Mahir Patel (“Dr.

Patel”); (2) the ALJ fully and fairly developed the record (Dkt. #20 at p. 6); and (3) there was no

conflict between the Dictionary of Occupational Titles (“DOT”) and the testimony of the

vocational expert (“VE”) (Dkt. #20 at pp. 6–8).

Findings of Dr. Patel and Plaintiff’s Ability to Ambulate

       Plaintiff takes issue with the Magistrate Judge’s conclusion that Dr. Patel’s opinion finding

“moderate” or “severe” limitations did not adequately describe Plaintiff’s physical functional

abilities (Dkt. #20 at p. 1). Regarding Plaintiff’s functional limitations, Dr. Patel’s consultative

examination states:

       The claimant has moderate limitations with sitting and standing, and moderate to
       severe limitations walking due to pain in the knees, hips and lower back. The
       claimant does need an assistive device, a cane, with regards to long distances and
       uneven terrain. The claimant has moderate to severe limitations with lifting and
       carrying weight due to pain in the knees, hips and lower back. There are limitations
       on bending, stooping, crouching and squatting and so on and the claimant will be
       able to perform these infrequently due to pain in the knees, hips and lower back.
       There are no manipulative limitations on reaching and the claimant will be able to
       perform this frequently. There are manipulative limitations on the left side only on
       handling, feeling, grasping and fingering and the claimant will be able to perform
       these occasionally due to left wrist pain. There are some relevant visual limitations
       due to decreased bilateral visual acuity without corrective lenses.

(TR pp. 382–83) (emphasis added). Dr. Patel did not opine on or otherwise determine the

applicability of any specific functional limitations—aside from the use of a cane for long distances

or on uneven terrain. Classification of Plaintiff’s impairments as “severe” or “moderate” in

connection with Plaintiff’s ability to ambulate does not demonstrate a specific, functional



                                                  2
limitation. The ALJ explained that because Dr. Patel did not adequately describe the claimant’s

residual functional abilities and because “severe” walking limitations were not consistent with

other evidence in the file, Dr. Patel’s opinion was given partial weight (TR p. 22). Plaintiff’s

contention that the ALJ’s reasoning for assigning Dr. Patel’s opinion partial weight—because the

term moderate did not adequately describe a functional limitation—is “meritless” because the ALJ

later derived an RFC is unavailing (Dkt. #20 at p. 2). As explained by the Magistrate Judge:

       As is evident from the record, Plaintiff’s ability to ambulate without assistance and
       gait is sporadic. The ALJ directly addresses this point in his credibility finding….
       While Plaintiff submits that Dr. Patel’s finding of a “moderate to severe” limitation
       in walking does not equate to Dr. Harper’s finding that Plaintiff has the ability to
       walk for 4 hours in an 8 hour work day [Dkt. 16 at 11], Plaintiff’s RFC is neither
       an outright adoption of Dr. Patel, nor Drs. Harper and Hegde’s opinions of
       Plaintiff’s functional capacity [TR 21-22, 62-64, 73-76, 377-84] and as fact finder,
       the ALJ is entitled to resolve the inconsistencies in the record and opinion
       evidence—such as the walking limitations assessed by Drs. Harper and Patel.
       Plaintiff’s primary contention essentially comes down to a disagreement with the
       ALJ’s disposition of the evidence.

(Dkt. #19 at pp. 15–16) (internal quotations and citations omitted). Here, the ALJ did not adopt

Dr. Patel’s opinion when “it served the ALJ’s purpose” (Dkt. #20 at p. 2); instead, the ALJ properly

weighed the competing evidence and developed an RFC based on the findings of Dr. Patel and the

other medical opinions in the record, including the state agency medical consultants (Drs. Harper

and Hedge).

       Plaintiff further continues to assert that the ALJ erred in not including the need for use of

a cane in the RFC assessment (Dkt. #20 at pp. 2–6). In support of such argument, Plaintiff points

to his history of edema and Dr. Patel’s opinion that a cane would be needed for long distances and

uneven terrain (Dkt. #20 at p. 3). Plaintiff’s argument again quarrels with the disposition of the

evidence. The ALJ’s decision repeatedly notes numerous records regarding Plaintiff’s gait and




                                                 3
ability to ambulate (TR pp. 16–19). In finding that Plaintiff’s ability to ambulate without

assistance and gait was sporadic and/or inconsistent the ALJ explained:

        The claimant has stated that he could not walk because of his legs. (Exhibit 9E/4).
        I note that this is inconsistent with the medical evidence in that the claimant’s leg
        swelling seemed to occur when he was non-compliant with his edema medication
        (e.g., Exhibits 4F, 5F). Further, the record demonstrates that the claimant uses a
        cane inconsistently and the claimant’s gait has been noted to be normal on many
        occasions (Exhibit 5F). The record is mixed as to motor loss with the consultative
        examination finding reduced strength but with no motor loss documents in more
        recent examinations (Exhibits 3F, 5F).

(TR p. 21). Notwithstanding, Plaintiff posits that the prescription of a cane demonstrates that it

was “required” and thus the ALJ erred (Dkt. #20 at p. 4). However, the nurse’s notation

prescribing Plaintiff a cane does not indicate how long the cane was needed or otherwise detail the

necessity of the prescription aside from noting that Plaintiff requested a cane and then one was

subsequently prescribed (TR pp. 326–27).          Plaintiff proffers no authority that the single

prescription, with minimal notation, controls over the rest of the evidence in the record; especially

when other records demonstrate sporadic use and an ability to ambulate unassisted—as explained

by the ALJ in the credibility determination. Evidentiary conflicts are for the Commissioner, not

the courts, to resolve; courts “may not reweigh the evidence in the record, nor try the issues de

novo, nor substitute our own judgment for that of the [Commissioner], even if the evidence

preponderates against the [Commissioner’s] decision.” Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999) (alteration in original).

        Furthermore, Plaintiff’s argument that “the need to use a cane on a sporadic or inconsistent

basis should have been presented to the VE” is similarly unavailing (Dkt. #20 at p. 4). The ALJ

need only include those limitations recognized by the ALJ in the RFC determination into the ALJ’s

hypothetical to the VE. Had Plaintiff perceived an error in the ALJ’s hypothetical—such as not

including the need for a cane and/or sporadic use of a cane—it was incumbent on the Plaintiff to



                                                 4
raise such issue on cross examination. Plaintiff failed to do so. See Gomez v. Colvin, No. EP-14-

CV-0163-LS, 2016 WL 3064145, at *7 (W.D. Tex. May 26, 2016). Plaintiff’s objections are

overruled.

Duty to Develop the Record

       Plaintiff next objects to the Magistrate Judge’s conclusion that Plaintiff “fails to explain

how Dr. Li’s November 29, 2016 progress notes support the more extreme degree of functional

limitations urged by Plaintiff or how such notes would have affected the SAMC’s RFC opinions”

(Dkt. #20 at p. 6). Plaintiff contends that “because the testing recommended by Dr. Li was not

ordered, the effect of [Plaintiff’s] cirrhosis and positive hepatitis C antibody could not be judged,”

and thus the ALJ erred in developing the record (Dkt. #20 at p. 6). The Commissioner argues that

it is the Plaintiff “who has the burden of proving that he is disabled and the duty to obtain medical

records in the first instance,” “the ALJ’s duty to develop [the record] does not require him to

assume the role of claimant’s advocate,” and the ALJ had already sufficiently developed the record

by obtaining two consultative examinations (Dkt. #23 at p. 4). The Court agrees with the

Commissioner. As explained in the report:

       “The ALJ owes a duty to a claimant to develop the record fully and fairly to ensure
       that his decision is an informed decision based on sufficient facts.” Brock v. Chater,
       84 F.3d 726, 728 (5th Cir. 1996). “To determine whether the ALJ fully and fairly
       developed the record, [the Court] asks whether the record contained sufficient
       evidence for him to make an informed decision. So long as such evidence exists,
       the ALJ need not have supplemented the record with additional evidence.”
       Hernandez v. Astrue, 269 F. App’x 511, 515 (5th Cir. 2008) (citing 20 C.F.R. §§
       404.1516, 416.916). Generally, however, the duty to obtain medical records (in the
       first instance) is on the claimant. See Thorton v. Schweiker, 663 F.2d 1312, 1316
       (5th Cir.1981).

       Here, Plaintiff had already been sent for two consultative examinations and
       consultative x-ray(s) [TR 371-385]. Plaintiff fails to show that a third consultative
       examination was necessary to enable the ALJ to make a disability decision…. In
       the instant case, although Plaintiff discusses that liver disease—specifically ascites
       and hepatocellular carcinoma—is significant and life-threatening, he fails to



                                                  5
       indicate how his cirrhosis affects his ability to work and/or explain how any
       potential evidence from a third consultative examination would change the ALJ’s
       findings, merely alluding that a potential result of further testing might be the
       identification of additional impairments [Dkt. 16 at 15]. Dr. Li, upon whose
       progress notes Plaintiff bases his argument, did not proffer an opinion that Plaintiff
       had any functional limitations, indicating only that “[w]e will need to proceed with
       a repeat ultrasound of the right upper quadrant to rule out ascites and also to rule
       out hepatocellular carcinoma for this patient as patient’s last ultrasound
       examination was almost a year ago” [TR 460]. Such a statement does not indicate
       a further examination was necessary to enable the ALJ to make a decision.

(Dkt. #19 at pp. 19–20). Plaintiff’s objection is overruled.

Testimony of the VE

       Plaintiff lastly objects that the VE’s testimony conflicts with limitations set forth in the

ALJ’s hypothetical question. Specifically, Plaintiff contends that the ALJ’s limitation to four

hours of standing and/or walking during an eight-hour workday would limit Plaintiff to sedentary

work, and thus, the VE’s testimony that Plaintiff could perform occupations at the light exertional

level conflicts with the DOT (Dkt. 20 at pp. 6–8). The Commissioner responds that “Plaintiff’s

argument is flawed because he relies on the definition for the full range of light work found in

Social Security Ruling 83-10, and incorrectly applies the definition to all the light jobs that the

vocational expert named” (Dkt. #23 at p. 5). Notably, the ALJ never found Plaintiff capable of

performing the full range of light work. Instead, the ALJ limited Plaintiff to a reduced range of

light work by reducing his walking and/or standing restriction to four hours in an eight-hour day

(TR p. 43) as opposed to the normative six hours in the regulation’s definition. The DOT lists the

maximum requirements of an occupation. SSR 00-4P, 2000 WL 1898704, at *3. The VE was

consulted precisely because the additional limitation of standing and/or walking for four hours in

an eight-hour workday would necessarily erode the light occupational base of work (TR p. 23).

The ALJ’s hypothetical to the VE explicitly asked the VE to consider:




                                                 6
           a hypothetical individual of the claimant’s age and education and with no past work.
           Further assume the individual is limited to the light exertional level. Limited to
           combined standing and walking of four hours in an eight-hour workday. Limited to
           occasional climbing of ramps and stairs, ladders, ropes and scaffolds, balancing,
           stooping, kneeling, crouching and crawling and handling and fingering with the
           non-dominate upper extremity. And, limited to understanding, remembering and
           carrying out simple tasks and instructions.

           Could that hypothetical individual perform any work available in the national
           economy and, if so, can you give me a few examples? If you could limit your
           response to jobs at light, if any.

    (TR p. 43) (emphasis added). By asking the VE to limit his responses to “light, if any” the ALJ

    clearly recognized an erosion of the light occupational job base given the additional limitations.

    However, even considering the additional limitations, the VE found that such an individual could

    still perform positions at the light exertional level including laundry folder (DOT 369.687-018),

    parking lot cashier (DOT 211.462-010), and assembler (DOT 706.684-022) (TR p. 44). Plaintiff

    did not object to the testimony of the VE or ask any questions on cross examination related to the

    VE’s conclusion. Moreover, the DOT does not indicate that any of the above-named positions

    require more than four hours of standing and/or walking; accordingly, there is no apparent conflict

    and the ALJ was entitled to rely on the VE’s testimony. Plaintiff’s objection is overruled.

                                            CONCLUSION

           Having considered Plaintiff’s Objections (Dkt. #20), all other relevant filings, and having
.   conducted a de novo review, the Court adopts the Magistrate Judge’s Report and Recommendation

    (Dkt. #19) as the findings and conclusions of the Court.

           It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

           IT IS SO ORDERED.
           SIGNED this 27th day of September, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                                   7
                                          UNITED STATES   DISTRICT JUDGE
